UNITED STATES DISTRICT COURT

DISTRICT OF MARYLAND
NORTHERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff Crm. No. DEC-20-071
Vs Hon, Deborah K, Chasanow
UREK BRADSHAW,
Defendant
/

 

MOTION FOR REVIEW OF DETENTION ORDER
AND REQUEST FOR DETENTION HEARING

COMES NOW the defendant, Urek Bradshaw, by his attorneys, Ivan J. Bates, Esq., and Bates
& Garcia, LL, and respectfully moves this Court, pursuant to 18 USC 3142(f)(2)(B), 3145(b), for an
order reopening, reviewing and vacating the Detention Order previously entered in this matter by
agreement of the parties. Circumstances regarding this matter have changed since entry of orders on
March 5, 2020, detaining Mr. Bradshaw, and there are conditions of release that can be set to assure
the Court that Mr. Bradshaw is neither a flight risk nor danger to society.

1. An indictment was retumed in this matter on February 20, 2020, charging Mr. Bradshaw with
possession of a firearm by a prohibited person, 18 U.S.C. §922(g). Mr. Bradshaw is currently being
detained at the Chesapeake Detention Facility, 401 E. Madison St, Baltimore, MD 21202.

Il, RELEVANT STATUTES

f

18 USC 3142 gives this Court the authority to release a defendant on “appropriate conditions
set by the Court.” Factors that the Court must consider are (1) the nature and circumstances of the
offense; (2) the weight of the evidence; and (3) the history and characteristics of the defendant,
including physical condition, family ties, past conduct, history of substance abuse, and financial _

resources, among other things. 18 USC 3145(b) provides for the prompt review of such a motion,

 

 
H. DISCUSSION

On March 5, 2020, Mr, Bradshaw appeared, with counsel, before the Honorable Magistrate
Judge, A. David Copperthite, for a preliminary hearing and bail review. Doc. 10. At that hearing, Mr.
Bradshaw consented to detention, with the mutual understanding that he would be permitted, at a
later date, to present evidence and make argument in support of his request to be released on bond
pending the disposition of his criminal proceedings. Accordingly, Mr. Bradshaw respectfully asks the
Court to Vacate the Order of March 5, 2020, entering detention in this matter, and to set this case for
oral argument in support of Mr. Bradshaw’s request to be released on bond or other appropriate
release. .

Mr. Bradshaw has secured a suitable third-party custodian who is willing to accept the duties
of custodian should the Court order release in this matter. Details regarding the custodian will be

presented as evidence and in support of argument at the hearing.

WHEREFORE, Mr. Bradshaw respectfully prays this Court Vacate the Order of March 5,
2020, and set this case in for argument as soon as possible.

Respectfully submitted,

/s/
Ivan J. Bates, Esq.
Bates & Garcia, LLC
201N. Charles Street, Ste 1900
Baltimore, MD 21201
(410) 814-4600

 

CERITFICATE OF SERVICE

I HEREBY CERTIFY that on this 12" day of March, 2020, a copy of the foregoing Motion
for Review of Detention Order, was electronically filed via the ECF/ECM filing system, and all

interested parties have been served.

/s/
IVAN]. BATES, ESQ.

 

 

 
